Citation Nr: 0533055	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  98-04 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material has been received to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to June 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  During the course of the appeal, the 
case was transferred to the RO in Los Angeles, California, 
and was subsequently transferred to the RO in San Diego, 
California.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the San 
Diego RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In an unappealed decision dated in October 1994, the 
Oakland RO denied service connection for a nervous condition 
on the basis that the veteran did not submit requested 
information concerning what month or months he was treated 
for his claimed disability in service.  

2.  Evidence added to the record since the October 1994 
decision includes service personnel records showing the 
veteran's principal duty as "Patient" at the mental health 
clinic at Madigan Army Medical Center, Tacoma, Washington, 
from January 1978 to April 1978; this evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The October 1994 RO determination that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the October 1994 RO decision 
denying service connection for an acquired psychiatric 
disorder, which was the last final denial with respect to 
this issue, is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for an 
acquired psychiatric disorder, currently diagnosed as 
schizophrenia.  Implicit in his presentation is the 
contention that evidence added to the record since the most 
recent denial of his claim in October 1994 is new and 
material warranting reopening of the claim.  

Initial matter

In its January 1998 rating decision from which this appeal 
arises, the Oakland RO determined that new and material 
evidence had not been received to reopen the previously 
denied claim for service connection for a psychiatric 
disability.  The Oakland RO continued its denial of the claim 
on that basis until its June 1999 supplemental statement of 
the case.  At that time, the RO stated that it considered the 
veteran's claim for service connection for a psychiatric 
disorder reopened, and it then readjudicated the claim and 
denied it as not well grounded.  Later, in a supplemental 
statement of the case dated in June 2003, the Oakland RO 
considered all evidence then of record and denied the claim 
on the merits, and the Los Angeles continued the denial in 
its July 2004 supplemental statement of the case.  

Although the agency of original jurisdiction reopened the 
claim and readjudicated it on the merits, the Board must 
still address the matter of new and material evidence here.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001) (the Board does not have jurisdiction to 
review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted).  



The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002&West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
applies in the instant case.  As the decision below 
constitutes a full grant of that part of the claim being 
addressed, the appellant is not prejudiced by Board review at 
this point, and there is no need for an exposition of the 
effect of the VCAA on this claim.  The amended 38 C.F.R. § 
3.156(a) contains a new definition of "new and material" 
evidence.  However, it applies only to claims to reopen filed 
on or after August 29, 2001, and does not apply in the 
instant case, as the appellant filed his petition to reopen 
his claim in 1997.  

Law and regulations

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  Certain chronic 
disabilities, to include psychoses, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2005).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Finality/new and material evidence

Generally, a claim that has been denied in a determination by 
an agency of original jurisdiction may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As noted earlier, amendments to 38 C.F.R. § 3.156(a) revised 
the standard for new and material evidence, and those 
amendments apply to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Because the veteran filed the instant petition to reopen in 
1997, 38 C.F.R. § 3.156(a) as in effect prior to August 29, 
2001 applies.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (In 
effect for claims to reopen filed prior to August 29, 2001); 
see Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Duran v. Brown, 
7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Background and analysis

The veteran is seeking service connection for a psychiatric 
disorder currently diagnosed as paranoid schizophrenia and 
filed his current claim in May 1997.  Prior to that time, the 
service connection had been denied for a mental disorder in a 
January 1988 rating decision and had been denied for 
schizophrenia in an April 1988 rating decision, neither of 
which was appealed.  The veteran sought to reopen his claim 
in July 1994 stating he had received treatment in 1977 while 
stationed in Alaska, and in response the Oakland RO requested 
that the veteran provide additional information as to when 
during 1977 he received treatment for his claimed disability 
as his service medical records did not contain records of 
hospitalization or treatment in Alaska.  The veteran did not 
respond to that request for evidence, and in a letter dated 
in October 1994 the RO denied the claim and provided the 
veteran notice of his appellate rights.  He did not appeal 
that decision, and it is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the October 1994 RO 
decision included service medical records for the veteran's 
entire service from 1974 to 1982, except they included no 
records for 1977 or the first few months of 1978.  They show 
that the veteran sustained a low back injury in a parachuting 
accident in 1974 and later reinjured his back.  In November 
1979, the veteran was hospitalized for five days.  Emergency 
room records and consultation reports refer to admission 
having been planned, but the veteran having run away because 
of second thoughts.  The hospital discharge note shows that 
the admitting diagnosis was rule out schizophrenia, chronic, 
undifferentiated; the final diagnosis was reactive depression 
secondary to chronic low back pain.  Service medical records 
show that the veteran was enrolled in an alcohol and drug 
abuse treatment program in January 1982 and that his progress 
was reported as unsatisfactory in April 1982.  The veteran's 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, which was of record, shows he was discharged from 
service in June 1982 because of alcohol or other drug abuse.  

Other evidence of record included VA and private medical 
records, including emergency room and hospital summaries, 
showing that prior to hospitalization in October 1987, the 
provisional assessment was adjustment disorder with mixed 
emotional feature and conduct disturbance and borderline 
personality.  After five days of hospitalization at a private 
hospital in October 1987, the Axis I diagnosis was paranoid 
schizophrenia.  The final Axis I diagnosis after November 
1987 VA hospitalization was adjustment disorder (provisional) 
and cocaine abuse (provisional).  Also of record was a VA 
hospital summary showing the veteran was hospitalized in 
April 1993, having been admitted on a 72 hour hold as a 
danger to others.  He reported homicidal impulses to attack a 
co-worker, and it was noted that he had had obsessive 
thoughts about stalking prostitutes and attempting to choke 
and beat them.  The veteran's past history included having 
first been hospitalized while stationed in Alaska in 1977.  
The veteran stated he had the same problems at that time, 
that is, attacking and beating up Eskimo women, and had been 
arrested and subsequently hospitalized.  The Axis I discharge 
diagnosis from the April 1993 hospitalization was 
schizophrenia, chronic paranoid type.  

In its October 1994 decision denying the claim, the RO 
determined that the veteran had not presented evidence that 
would allow consideration of his claim for service connection 
for a nervous condition on the merits.  

Evidence added to the record since the October 1994 decision 
includes VA hospital summaries and other records showing the 
veteran was hospitalized in February 1992 and from September 
1992 to October 1992, each time having been admitted as a 
danger to himself or others.  The Axis I diagnosis in 
February 1992 was schizophrenia, undifferentiated with 
depressive and paranoid features.  At hospital discharge in 
October 1992, the Axis I diagnosis was schizophrenia, chronic 
paranoid type, and history of mixed substance abuse.  

Also added to the record was a discharge summary for VA 
hospitalization in April 1993, which was previously of 
record.  Additional records included an April 1993 VA 
psychiatric assessment and treatment plan.  Other added 
records include a VA transfer summary and addendum to 
discharge summary pertaining to hospitalization from June 
1993 to September 1993.  In the transfer summary, it was 
noted that the veteran had five prior psychiatric 
hospitalizations with the first hospitalization in Alaska at 
age 27.  It was stated that at the time of the first 
admission the veteran would pick up prostitutes and beat 
them.  It was further stated that he was caught and referred 
for psychiatric treatment.  It was reported that with respect 
to the current hospitalization, voices commanded suicide and 
told the veteran to grab at women.  The Axis I diagnosis at 
hospital discharge in September 1993 was schizophrenia, 
chronic undifferentiated, with depressive and paranoid 
features, and sexual disorder, not otherwise specified.  

Other evidence added to the record includes a Social Security 
Administration Disability Determination and Transmittal form 
dated in November 1993 showing a primary diagnosis of 
psychotic disorder.  A November 1993 psychiatric assessment 
showed the presence of schizophrenic, paranoid and other 
psychotic disorders.  

Other evidence added to the record includes VA medical 
records dated from July 1996 to May 1998 showing treatment 
for schizophrenia and records dated from July 2002 to June 
2003, which include records showing inpatient treatment for 
paranoid schizophrenia, with Axis I diagnoses including 
chronic paranoid schizophrenia and substance abuse.  Also 
added was a January 2004 VA social worker note pertaining to 
arrangements for future VA outpatient treatment.  

In addition to the foregoing, evidence added to the record 
includes responses from the National Personnel Records Center 
(NPRC) to the RO's requests for service medical records, 
clinical records, and mental health records dated in 1977 and 
1978.  In statements dated in September 1997 and December 
1997, NPRC reported that it had been unable to locate any 
mental health and outpatient treatment records for Fort 
Richardson, Alaska, Elmendorf Air Force Base, Alaska, and 
Fort Lewis, Washington, from 1977 through 1978.  In a 
statement dated in December 1997, NPRC said that its 
September 1997 reply indicated that clinical record searches 
were conducted for hospital records requested by the RO with 
negative results.  NPRC said it found no Surgeon General 
Office records for the veteran.  

In November 1998, NPRC furnished a copy of service personnel 
records for the veteran.  Those records show that in January 
1978 the veteran was transferred from Fort Richardson, 
Alaska, to the mental health clinic at Madigan Army Medical 
Center, Tacoma, Washington.  His principal duty was listed as 
"Patient."  He was next transferred to Fort Bragg, North 
Carolina in April 1978.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  38 C.F.R. § 
3.156(c).

The Board finds that the service personnel records showing 
that the veteran served at Fort Richardson Alaska in 1977 and 
was a mental health clinic patient at Madigan Army Medical 
Center from mid-January 1978 to mid-April 1978 to be both new 
and material evidence.  These personnel records provide 
service department evidence that the veteran received 
extended mental health treatment in service.  By regulation, 
such records are new and material; therefore, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to that extent the appeal is 
granted.  


REMAND

In a June 13, 2005, memorandum, a Military Records Specialist 
at the San Diego RO outlined actions that had been taken to 
attempt to obtain missing service medical records, including 
mental health and clinical records from Fort Richardson, Fort 
Lewis, and Elmendorf Air Base hospitals/medical centers from 
January 1977 through December 1978.  He stated that the 
veteran had failed to respond to a letter requesting 
assistance and that it had been determined that all 
procedures had been correctly followed.  He concluded that 
based on these facts, the service medical records were not 
available.  

Review of the record does show that in September 2004 that 
the veteran responded to the July 2004 supplemental statement 
of the case stating he had no further evidence in his 
possession.  It was not until a letter dated June 16, 2005, 
that VA suggested to the veteran that statements from people 
who knew him in service, knew of any disability he had in 
service, and could describe how and when they became aware of 
his condition could help VA in making its decision on his 
claim.   In this regard, the Board notes that VA mental 
health clinic records show that in February 1998 the veteran 
stated that he first received psychiatric treatment in the 
Army in Alaska and was evacuated by air to Fort Lewis for 
additional treatment.  The health care provider stated that 
although the RO apparently had no record of this, the veteran 
recalled that his mother and sister visited him in the 
hospital at Fort Lewis.  

In view of this information and given VA's inability to 
locate the veteran's complete service medical records, VA 
should take additional action to assure fulfillment of its 
duty to notify and assist the veteran regarding his service 
connection claim.  This should include a request to the 
veteran that he obtain and submit certified statements from 
his mother and sister pertaining to any visits they made to 
him while he was hospitalized in service at Madigan Army 
Medical Center, Fort Lewis, Washington.  They should state 
their recollections concerning the veteran's demeanor and 
behavior at the time and should be requested to supply any 
letters from the veteran or the Army, or other documents they 
may have, pertaining to the veteran's hospitalization.  

The record indicates that the veteran failed to report for a 
VA examination scheduled for December 2000.  In view of the 
state of the record, including the November 1979 hospital 
admitting diagnosis of rule out schizophrenia, chronic, 
undifferentiated, the unavailability of the prior mental 
health records, and the nature of the veteran's psychiatric 
disorder, it is the judgment of the Board that the veteran 
should be provided an additional opportunity to report for a 
VA examination.  Prior to preparation of the examination 
report, the psychiatrist should be requested to review the 
record in its entirety and, along with a current diagnosis, 
should provide an opinion as to whether the veteran's 
condition in service represented early manifestations of any 
current psychiatric disorder.  

The AMC should also ensure compliance with all notification 
and development actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 38 C.F.R. § 3.159 
(2005).
Accordingly, the case is REMANDED for the following actions:  

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  The AMC's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the appellant which evidence 
the VA will obtain and which evidence the 
appellant is expected to present.  The 
AMC should provide the appellant written 
notification specific to his claim for 
service connection for an acquired 
psychiatric disorder of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The AMC should contact the veteran 
and request that he obtain and submit 
certified statements from his mother and 
sister pertaining to any visits they made 
to him while he was hospitalized in 
service at Madigan Army Medical Center, 
Fort Lewis, Washington, from January 1978 
to April 1978.  They should state their 
recollections concerning the veteran's 
demeanor and behavior at the time and 
should be requested to supply any letters 
from the veteran or the Army during that 
time, or other documents they may have, 
pertaining to the veteran's 
hospitalization in early 1978.  

3.  The AMC should obtain and associate 
with the claims file VA medical records, 
including, but not limited to, mental 
health clinic records and any hospital 
summaries, for the veteran dated from 
June 2003 to the present.  

4.  Thereafter, the AMC should arrange 
for a VA psychiatric examination of the 
veteran to determine the nature and 
etiology of any current psychiatric 
disorder.  After a review of the relevant 
evidence in the claims file, the mental 
status examination, and any tests that 
are deemed necessary, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current 
psychiatric disorder, including but not 
limited to schizophrenia, began during 
service or is linked to some event of or 
finding recorded during service.  The 
psychiatrist should also specifically 
note whether any psychiatric symptoms or 
signs during service were an early 
manifestation of any current psychiatric 
disorder.  

The psychiatrist is also requested to 
provide a rationale for any opinion 
provided.

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the examination 
report.  

5.  Following completion of any other 
indicated development, the AMC should 
adjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder with consideration 
of 38 C.F.R. § 3.156(c) relating to the 
receipt of new and material  service 
department records.  If the benefit 
sought on appeal remains denied, the AMC 
should issue a supplemental statement of 
the case that addresses all evidence 
added to the record subsequent to the 
July 2004 supplemental statement of the 
case.  The veteran and his representative 
should be provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


